Devens, J.
The written notice in the present case, given within thirty days after the injury to the plaintiff and before action brought, was sufficient. It informed the city of the time by stating the day when the injury occurred. All defects are undoubtedly much more liable to cause injury at night than in the daytime, and the city was bound to keep its ways safe and convenient for travellers at all times. But if the city was informed of the day of the occurrence, it could, if it were also informed of the place and alleged cause of the injury, determine whether at any time during that day the way was out of repair. Donnelly v. Fall River, ante, 299. The place was also clearly pointed out by the notice. In a notice such as this, addressed to the city of Haverhill, it is not possible that any other Kent Street than that within its limits could have been intended, and the position upon the street was identified as being “ directly in front of house formerly owned and now occupied by Eben D. Bailey on the westerly side ” thereof. The cause of the injury is not, as in Noonan v. Lawrence, 130 Mass. 161, stated to be a defect in the highway, but to have been the collision of the wheel of the plaintiff’s carriage with a stone in the highway at the point designated. The notice was so framed, in the three respects of time, place and cause deemed important by the *326statute, as to he of substantial value to the city in investigating the transaction.
It is further objected that the notice does not allege that the stone was a defect, nor that the party giving it intended to claim damages; but neither of these allegations is required by statute. Exceptions overruled.